 

Case 2:18-cv-01514 Document 2 Filed 12/13/18 Page 1 of 9 PafjélD "SEE ED

aS

   
  

DEC | 3 2018

RORY L. PERRY Ii, CLERK
Southe. 3. District Court
ern Distric est Virgini
istrict of West Virginig

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA

 

 

 

 

 

 

 

 

 

QQoooate\ Suunters 555 272)
(Enter above the full name of the plaintiff (nmate Reg. # of each Plaintiff)

or plaintiffs in this action).

VERSUS CIVIL ACTION NQ, _.2:18-cv-1514
(Number to be assigned by Court)

Cot Kummer | i base fn

Cy Figins Debye
y) /

 

 

(Enter above the full name of the defendant
or defendants in this action)

COMPLAINT

I. Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same
facts involved in this action or otherwise relating to your imprisonment?

Yes No Kh
Case 2:18-cv-01514 Document 2 Filed 12/13/18 Page 2 of 9 PagelD #: 4

B. If your answer to A is yes, describe each lawsuit in the space below. (If there
is more than one lawsuit, describe the additional lawsuits on another piece of
paper, using the same outline).

 

 

 

 

 

 

1. Parties to this previous lawsuit:
Plaintiffs:
Defendants:

2. Court (if federal court, name the district: if state court, name the
county):

 

 

3, Docket Number:

 

4, Name of judge to whom case was assigned:

 

 

5. Disposition (for example: Was the case dismissed? Was it appealed?
Is it still pending?

 

 

6. Approximate date of filing lawsuit:

 

 

7. Approximate date of disposition:
Case ‘2:18-cv-01514 Document 2 Filed 12/13/18 Page 3 of 9 PagelD # 5
. , : alt,

IL. Place of Present Confinement: Mount Olive Correction ul _f comp ex

 

A. Is there a prisoner grievance procedure in this institution?
. Yes xX No
B. Did you present the facts relating to your complaint in the state prisoner grievance
procedure?
Yes X No

 

 

C, If your answer is YES:
1. What steps did you take? File af LE UaANCL Sor Witte, coins,
Men went to medicod . Wer CMevane Core. Walk File Yo words

nen (Orem, ASf> ener ; 5 - .
2. What was the result? Dobra. s beawWes oat\ dere fuocie 5

Oneriving Yan, Dox cazaesy - meclici\ not Guy AA2. Pfapec ‘rowed

D. If your answer is NO, explain why not: Medscw\ Glue, ene Yisiny bred Vide
Il. Parties |

(In item A below, place your name and inmate registration number in the first blank

and place your present address in the second blank. Do the same for additional

plaintiffs, if any.)

A. Name of Plaintiff: Q wagn ce \ Sound ee 52141

Address: Oe Mmourlamside say Mr Ole vy 25495

 

B, Additional Plaintiff(s) and Address(es):

 

 

 
Case 2:18-cv-01514 Document 2 Filed 12/13/18 Page 4 of 9 PagelD #: 6

(In item C below, place the full name of the defendant in the first blank, his/her
official position in the second blank, and his/her place of employment in the third
blank. Use item D for the names, positions, and places of employment of any
additional defendants.)
C. Defendant: K Wakatiacs im

is employed as: (C om) Corr ect onal _© Hacer

at (Noun Olive Correcrignn\ Con p. aX

+
ab
~

D. Additional defendants: LT a sen [ OQ
Corrednonds Oacar at Mount Glie Conechinnal Co np ley
Vr : hye Doctur cat Mount Cyr Correctional Complew

o
Lk Ue,
A

 

TV. Statement of Claim

State here as briefly as possible the facts of your case. Describe how each defendant
is involved. Include also the names of other persons involved, dates, and places. Do
not give any legal arguments or cite any cases or statutes. If you intend to allege a
number of related claims, set forth each claim in a separate paragraph. (Use as much
space as you need. Attach extra sheets if necessary.)

¥h api oo Auramer sPrayer) mei ww

On “locuncy 21
Ca\\ wits
a. 20% Lye.

ey - es, o 5 4 .
oc SRR wr PAAUAS ‘oe tec e@ SAMs DE. AL yess Se yor

QRinecorn (Crewe Ou) wr Co AeAaibing Yeada hie.
oN ay nw Qod cand Vel) Mme an Fhe o\

¥

 

 
 

 

‘ mney YW 4 4 Ant - | Ly.
joe MO (POGOM GT cl. 2 OWN? CAO CanycrOnl
ee % % ,
4 8s ten cg \ cape ihe’ . te et he ik . rh gg ‘
de Woes Nore Ant ore uf OT CoOu® WwW dase SS
“ad Set ‘y

a , At Ae ‘ ‘ ’

Wen titer { oully cg fs ace og Ane CHU
. oy ~ : x Poo

Ale ley me in Sur sever money wis alk onc They
Case 2:18-cv-01514 Document 2 Filed 12/13/18 Page 5 of 9 PagelD #: 7

IV. Statement of Claim (continued):

Tan Quattro a el 4: eye Nhecticc| Cume +o see me. }
“L told yim wht appr ‘ ht Sold the Correctional OFfirer’s

CO? Kummer ¢ LV fosden to make sure J. shower + get he

dhuntom ott nf wile + ornunke, plocts \when de Aes ake dl

Dink Yo Ye Qod \ Whe ciamera ws OV. Weer (o™ Kumene®

+ LT Ausders sinus Nind_nCe ask cekting wn he shower hen
Laws 90s “Oh arn Wire saree C2 \ Moers Xin Sra yen)
phantom WM, Fer ious Wihouk AAQANS roby Xs

Wasa obs Yor ghurntan, My sKin burned the whwle (se odosh)

V. Relief

 

State briefly exactly what you want the court to do for you. Make no legal arguments.
Cite no cases or statutes.

ee

\ Want arse ow 203 Yeckur c Ed tetany) ook TL goons
My Medrca ere-sences Qa \ Sor + Ceploss 2d Soo Ms
Two Sonne Wives, Sp neg orobacy or Kew\ ny Shin
Scorn Waese Q\avrncn we A. als. Cutan YO .0007 we =

<
A
Sc Yaw W Qn in mr eu on 3 2 rocky OAN Rvs Bry teM yy

“Fj

  

CRUSE d WAS Over Yhe _\ust

Paar wa ca Purse
4

 

 
Case 2:18-cv-01514 Document 2 Filed 12/13/18 Page 6 of 9 PagelD #: 8

 

 

Aaeoment os CVn
4 wo: ok oot Shower ins & th) this toy 2 Zz still Nowe
Kin grub Lie X cui eli Sprayed. yy Vw laack te

 

* i
Keen Oh wbwer iw My ok oN\ Nes &¢ +ake

 

ok

Nek ‘ prod in . Ares creer os dk ys. te 2 xe oe le yy

 

ta _h\ ee
c

wy ye . BOA
Wr Ane co\ ee Ho GAC SUN, abbot ban, sirawed

 

Cy i
i
yy

yy. Grown | ec ods) BY g XT cn sick \\ da

 

sO Ye edhe Own Nook oR ; ‘greg SW & CNY b CAS

 

Ying oursc.  uus Lreccted wu May hrecdthirx problen

 

 

Wk sae Wy aku in condtica AS Ve. Lye canal aot wh (re.
oC cok one! CAS. Noes Me AA wh

 

 

1) 7
x % %

QA ar neg ie. Ae A ndosey y. ak =Nrasyeds _ ARE.

 

ob

A ;
WA, Monet, —— a NA \
ues & Karr sos wn Thuk Se2 S20 \ne. Out.

 

eden.

+ \OCY REX Cyn 4 swe oc wore Qari. LAW

 

" . S 7 \ = 7 / ‘ ,
QAO ‘Quorn & weeks olen ) weak , ust ceMain

 

Som) of shun Qos 1 or Ss ox wos, Ove 2 Letny \etS in

 

 

‘ ‘ \ ~"
Was ca \ nox Sein So\e Xo Shae doc” Say 5.

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:18-cv-01514 Document 2 Filed 12/13/18 Page 7 of 9 PagelID #: 9

V. Relief (continued):

 

 

 

 

 

VI. Counsel

A. If someone other than a lawyer is assisting you in preparing this case, state the
person’s name:

 

B. Have you made any effort to contact a private lawyer to determine if he or she
would represent you in this civil action?

Yes xX No —-

If so, state the name(s) and address(es) of each lawyer contacted:
Strobel ¢ Johncon WS Lag) tol st Charleston WY 25224
Lyatle Milnes 22S wither ct eceutrbyaa, Wl UB ALSOS

Ifnot, state your reasons:

 

 

C. Have you previously had a lawyer representing you in a civil action in this
court?

No XxX

Yes

 
Case 2:18-cv-01514 Document 2 Filed 12/13/18 Page 8 of 9 PagelD #: 10

If so, state the lawyer’s name and address:

 

 

Signed this. day of , 20

 

 

 

 

 

‘Signature of Plaintiff or Plaintiffs
I declare under penalty of perjury that the foregoing is true and correct.

Executed on \2 8 | LS
(Date)

a

 

Signature of Movant/P] raintif f

 

Signature of Attorney
Gf any)

~
Case 2:18-cv-01514 Document 2 Filed 12/13/18 Page 9 of 9 PagelID #: 11

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

Quuntel Sounders

 

Your full name

* Civil Action No.; _2?18-ev—1514

 

IL - .
(0 Kummer al Beast
ava Ewins Ve. bye

 

 

Enter above the full name of defendant(s) in this action

Certificate of Service
L, Quon he\ Saunders (your name here), appearing pro se, hereby certify
that I have served the foregoing \) > dastack cosy Sow dknek of (title of document
Wy

being sent) upon the defendant(s) by depositing true copies of the same in the United States mail,

postage prepaid, upon the following counsel of record for the defendant(s) on

12 le / LX (insert date here):

(List name and address of counsel for defendant(s))

So? KS

(sign your name)

 
